PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/664,025
Filing Date: 31 Jul 2017
Appellant(s): Stoia et al.



__________________
Nicholas S. McDonald
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 21, 2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
Independent Claims 1 and 21
None of the currently cited references disclose an ignition source disposed outside of the head end portion.
Appellant’s arguments in this section are directed to attacking references individually where the rejections are based on combinations of references. Specifically, Appellant argues that the recitation of the ignition source being positioned outside of the head end portion is not disclosed or taught by Dam ‘827. As outlined in the Final Office Action, Dam ‘827 was used only for the details of an igniter. Widener already teaches a head end portion (defined by the portion between cap 14 and end cover 16 in Fig. 3 of Widener), and the proposed modification would result in attaching Dam ‘827’s igniter (200 in Fig. 2A of Dam ‘827) into plenum 58 of Dam ‘827’s head end portion, thereby resulting in the ignition source (200 in Fig. 2A of Dam ‘827) being positioned outside of Dam ‘827’s head end portion. For clarity, Widener’s plenum is a hole in the head end, specifically provided for inserting into the combustor expedients such as injectors and/or igniters. The combustor head end would be the obvious location for inserting igniters, in order to provide the full length of the combustor for the combustion process to develop and complete.  

The proposed modification to Widener in view of Dam ‘827 is based on hindsight reconstruction and is not supported by the prior art teachings.
Appellant argues that the proposed modification of attaching Dam’s igniter to where Widener’s plenum 58 is baseless and not supported by the prior art teachings, but rather on hindsight reconstruction. However, as outlined in the Final Office Action, Widener teaches “the secondary fuel nozzle 44 may be connected to a plenum 58 located outside of the combustor 10 that also supplies fuel, diluents, and/or other additives to the primary fuel nozzle 12” (Col. 5, ll. 35-38), and Fig. 2 shows secondary fuel nozzle 44 being part of secondary combustion nozzle which includes igniter assembly 46. Therefore, it would be obvious to a person of ordinary skill in the art to provide, at the location of plenum 58, other means for fuel supply and igniting, such as the igniter assembly of Dam ‘827, which comprises fuel injector 204 that includes igniter source 206. As clarification, Dam’s igniter comprises both a fuel source and igniting means in order to provide a torch that serves to ignite the combustible mix in the combustion chamber. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The manner in which the torch igniter 200 is arranged relative to the combustor 100 is not disclosed by Dam ‘827 in the detail asserted by the Examiner.
Appellant asserts that “Dam ‘827 does not clearly disclose how the torch igniter 200 is mounted to the combustor 100”. However, Dam ‘827 clearly states “FIGS. 2A-2B show an example torch igniter 200 that can be used in the torch igniter system 108 of FIG. 1. In certain instances, the torch igniter system 108 includes multiple, spaced apart torch igniters 200” (p. [0046], ll. 1-4). Therefore, torch igniter 200 is mounted to combustor 100 exactly as is shown in Fig. 1 for torch igniter system 108.
Since Fig. 2A of Dam ‘827 clearly shows that ignition source 206 is outside of bulkhead 232 (“bulkhead” is a term in art that refers to the outer casing of a combustor), ignition source 206 must be outside of combustor 100 in Fig. 1.
Regarding Appellant’s argument that “claims 1 and 21 require an end cover and an outer sleeve that together define a head end plenum”, the end cover and the outer sleeve were already taught by Widener via elements 16 (for the end cover), and 70 (for the outer sleeve) extending all the way to end cover 16.

The Final Office Action does not provides any motivation for further modifying the combination of Widener and Stuttaford in further view of Dam ‘827 to include the ignition source that is positioned outside the head end portion.
Dam ‘827 and the igniter assembly of Stuttaford are recognized equivalent. Stuttaford was used to teach that it was known to install an igniter in an axial configuration (i.e. coming in from the left or right) such that the igniter extends through the end cover and into the combustor (shown in Fig. 1 of Stuttaford in which torch igniter 27 extends through end cover 12 and into combustor 10). Dam ‘827, was applied because of the detailed structural teachings as instantly claimed. While the two igniters are installed differently, they are functionally and mechanically igniters. In fact, both Stuttaford and Dam ‘827 refer to these as “igniters”. Therefore, the two igniters are recognized equivalents, as evidenced by Stuttaford and Dam ‘827 calling them “igniters”. For clarity it is noticed that Dam was applied for the mechanical details of its igniter; Stuttaford was applied for the axial installation of the igniter. There are no constraints or limitations in either Dam or Stuttaford that would prevent the installation of Stuttaford’s igniter in Dam’s combustor – as presently claimed. 

The prior art references do not disclose “a mounting flange extending directly radially outward from the mixing channel.”
Appellant argues that Dam ‘827 does not teach that the mounting flange extends directly radially outward from the mixing channel because there is an intermediary component between the two, namely the wall of combustion chamber 210. However, Appellant has not defined in the specification the term “directly”, and as such, no special meaning is given to “directly”. As defined by the primary definition in Google Dictionary, “directly” means: (1) “without changing direction or stopping”. There are additional definitions that address either geometrical or social relationships, but the meaning applied here is the most commonly used for geometrical relationships. Applying the first definition, the mounting flange of Dam ‘827 does extend “directly” radially outward from the mixing channel, since the direction that it extends does not change directions. 

Dependent Claim 7
Dam ‘827 does not disclose “a fuel plenum upstream of the mixing plenum.”
Appellant argues that the unshown internal passage of the fuel bypass liner 220 (Fig. 2A of Dam ‘827) does not read on the claimed “fuel plenum” because “one of ordinary skill in the art would recognize the Dam ‘287’s fuel injector 204 would contain a “plenum” for fuel to travel through.

Williams does not disclose “a fuel conduit extending from the fuel plenum, through the end cover, and into the combustor.”
Appellant’s arguments in this section are directed to attacking references individually where the rejections are based on combinations of references. Specifically, Appellant argues that the recitation of “a fuel conduit extending from the fuel plenum, through the end cover, and into the combustor” is not disclosed or taught by Williams. As outlined in the Final Office Action, Williams was used merely to teach a fuel conduit extending from a fuel plenum. As shown in Fig. 4 of Williams, fuel nozzle 10 comprises a fuel conduit 32 extending from fuel plenum 46. Williams is not concerned with the structure of the combustor, but he teaches that the invention is to be used in a combustor (see Abstract of Williams), which must have an end cover (otherwise, the combustor would cease to function properly due to the loss of pressurized gases inside the combustor, and it would turn into an oven). Widener already teaches an end cover 16 in Fig. 3, and the proposed modification would result in a fuel plenum inside Dam ‘827’s igniter extending through Dam ‘827’s end cover 16, and into Dam ‘827’s combustor 10.

Dependent Claim 26
Appellant argues that “none of the prior art provides support for combining the fuel tubes 32 of Williams diametrically opposite the ignition source of Dam ’827”. As outlined in the Final Office Action, the modification does result in Williams’ fuel tubes 32 being placed diametrically opposite from Dam ‘827’s ignition source 206. Adding an additional fuel tube to Dam ‘827’s igniter, as it is the practice in the art and as taught by Williams,  results in the additional fuel tube to be located within housing 208 (as shown by Fig. 3 of Williams) so that fuel may be received from either fuel inlet line 218 or fuel bypass line 220. As shown by Figure 3 of Williams, the fuel tube 32 is beneath the centerline of the fuel nozzle, and therefore when installed in Dam’s igniter, it would be 

Dependent Claim 24
Appellant’s arguments in this section depend on the same arguments made in sections I through V. As such, Appellant’s arguments have been addressed above in those sections.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/HENRY NG/Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741 
                                                                                                                                                                                                       /BRITTNEY N MILLER/RQAS, OPQA                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.